DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 JUL 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 13 JUL 2022.  The status of the claims is as follows:
Claims 1-3, 8-10, and 24-26 are pending.
Claims 1 and 3 are amended.
Claims 4-7 and 11-23 are canceled.
Claims 24-26 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 8, 10, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 (JP 5524785, original and machine translations previously attached, citations from machine translation) in view of KR ‘472 (KR 20110078472, original and machine translations previously attached, citations from machine translation) and Liu ‘726 (U.S. PGPub 2011/0311726).
Claim 1 – JP ‘785 teaches a layer deposition method, comprising:
loading a substrate into a process chamber (Page 5, first full paragraph; wafer 200 is mapped to the substrate, processing chamber 201 is mapped to the process chamber);
charging a gas filling tank with a gas to a predetermined charge pressure (Page 2, seventh paragraph; Page 5, third paragraph in Raw gas supply system section; the second reservoir is charged with a process gas e.g. titanium tetrachloride; Page 5, second paragraph in Raw gas supply section, second reservoir comprises pressure and temperature sensors; second filling tank 418a is mapped to the gas filling tank), wherein the gas is supplied from a gas supply source (Page 5, fourth paragraph in Raw Gas Supply System section, vaporizer 414c is a gas supply source for e.g. TiCl4 and is mapped to the gas supply source);
elevating the pressure of the gas to a pressure greater than the predetermined charge pressure (Page 2, seventh paragraph; Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is used to propel the process gas into the chamber; Page 8, first and third paragraph in Third Step, the TiCl4 gas is pumped by nitrogen gas; the nitrogen gas exerts pressure on the TiCl4 gas and thereby necessarily increases the pressure of the TiCl4 gas; Page 2, fifth paragraph, the invention’s aim is to improve deposition by increasing partial pressure of precursor); and
introducing the gas into the process chamber from the supply line (Page 2, seventh paragraph; see also Page 5, seventh full paragraph; first gas supply line 410a is mapped to the supply line).
JP ‘785 does not teach or suggest the following limitations of Claim 1:
charging a plurality of gas filling tanks with a gas to a predetermined charge pressure.
discharging the gas from the plurality of gas filling tanks.
wherein the pressure is elevated by discharging the gas from the plurality of gas filling tanks into a supply line.
wherein each gas filling tank of the plurality of gas filling tanks is respectively connected to a discharge distribution line of a plurality of discharge distribution lines connected in parallel with the supply line.
KR ‘472 is drawn to ALD methods and apparatuses (Purpose, Page 1) and teaches a system with multiple parallel charge tanks for the purpose of rapidly supplying ALD precursor to a deposition chamber (Page 3, Summary of the Invention, fifth full paragraph therein).  The arrangement has the advantage of improving ALD throughput (Page 4, fifth full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 to include multiple parallel pressurization units as suggested by KR ‘472, as JP ‘785 wants to perform pulsed gas injection in an ALD process and KR ‘472 teaches that using multiple pressurization units in parallel increases the throughput of an ALD apparatus.
In both references as cited above, gas is discharged from a gas filling tanks; in context of KR ‘472, each gas filling tank is one of the plurality of gas filling tanks; therefore, gas is discharged from the plurality of gas filling tanks.
Regarding the connection structure of the plurality of gas filling tanks, KR ‘472 Page 5 seventh full paragraph shows an embodiment where element 413 is the charge line and element 414 as indicated is one instance of a discharge distribution line; there are four instances of element 414 in element 410a; all four instances of element 414 connect directly to the charge line 413 and are thus connected in parallel.  
Regarding the method of pressure increase, Liu ‘726 is drawn to vapor supply methods for ALD systems (Abstract).  The method comprises (e.g. Figure 2a, PG 0034-0040) introduction of inert gas to a liquid precursor vaporization chamber (PG 0036, commensurate with vaporizer 414c from JP ‘785 as discussed above).  The vaporization chamber is controlled at a temperature such that a given vapor pressure is obtained in the chamber (PG 0035, 0036).  The inert gas pulse increases the pressure in the chamber and the vapor pressure of the precursor above the pressure which is obtained by the base vaporizer operation conditions.  This necessarily increases the pressure in the portion of output conduit 230 in fluid connection with the vaporization chamber above the charge pressure of the vaporization chamber, where the charge pressure is held as the vapor precursor pressure obtained by the heating conditions of the vaporization chamber.  Output conduit 230 is held analogous to the supply line as claimed and as described above in JP ‘785.  This process advantageously allows for improved tuning of the ALD reactions (PG 0077).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 to use the control scheme and valve assembly of Liu ‘726, as JP ‘785 teaches vaporization of liquid precursor supported by inert gas flow to provide precursor vapors for an ALD process and Liu ‘726 teaches that using inert gas flow to increase the vapor pressure of the precursor above the pressure obtained by the normal heating of the precursor advantageously allows for improved tuning of an ALD process.  As discussed above, in Liu ‘726, a portion of supply line 230 is in direct fluid communication with the vaporization chamber upstream of all disclosed valves and/or orifices.  The input of inert gas necessarily raises the pressure in this portion of the supply line above the charge pressure of the vaporized precursor. 
Claim 2 – JP ‘785 / KR ‘472 / Liu ‘726 renders obvious the layer deposition method of claim 1, further comprising, prior to charging the plurality of gas filling tanks, introducing a source gas into the process chamber (JP ‘785 discloses both TiCl4 and NH3 introduced sequentially in an ALD process at Page 8 (TiN film forming step).  Since the precursors in ALD are mutually reactive with each other, “source” and “reactant” are arbitrary designations.  Examiner is mapping the raw gas supply and TiCl4 of JP ‘785 to the reactant gas and the reactive gas supply and NH3 of JP ‘785 to the source gas.  Since the steps are repeated a predetermined number of times, the NH3 step of one cycle precedes the TiCl4 step of the next cycle.), and wherein the gas is a reaction gas (as discussed above, source and reactant designations are arbitrary in ALD reactions; raw gas supply and TiCl4 from JP ‘785 are being mapped to the reaction gas.).
Claim 3 – JP ‘785 / KR ‘472 / Liu ‘726 renders obvious the layer deposition method of claim 1, wherein the plurality of discharge distribution lines are connected in parallel with a charge line connected to the gas supply source (KR ‘472 Page 5 seventh full paragraph, 413 is the charge line, 414 as indicated is one instance of a discharge distribution line; there are four instances of element 414 in element 410a; all four instances of element 414 connect directly to the charge line 413 and are thus connected in parallel).  
Claim 8 – JP ‘785 / KR ‘472 / Liu ‘726 renders obvious the layer deposition method of claim 1, wherein the gas comprises a source gas, a reaction gas, or a purge gas (JP ‘785 Page 5, raw gas supply and TiCl4 are mapped to the reaction gas).  
Claim 10 – JP ‘785 / KR ‘472 / Liu ‘726 renders obvious the layer deposition method of claim 1, wherein the gas is supplied into the plurality of gas filling tanks through a flow controller positioned on a charge line connected to a gas supply source (JP ‘785 Page 5, fourth paragraph in Raw gas supply system, inert gas for vaporizing source material passes through a mass flow controller 412f; additionally, every valve in the supply line is a flow controller generally). 
Claim 24 - JP ‘785 / KR ‘472 / Liu ‘726 renders obvious the method of claim 1, wherein each gas filling tank of the plurality of gas filling tanks is respectively connected to a discharge distribution line of a plurality of discharge distribution lines connected in parallel with the supply line (KR ‘472 Page 5 seventh full paragraph, 413 is the charge line, 414 as indicated is one instance of a discharge distribution line connected to a gas filling tank; there are four instances of element 414 in element 410a; all four instances of element 414 connect directly to the charge line 413 and are thus connected in parallel).  
Claim 25 - JP ‘785 / KR ‘472 / Liu ‘726 renders obvious the method of claim 1, but does not expressly teach or suggest wherein the gas is simultaneously discharged from the plurality of gas filling tanks into the supply line.  KR ‘472 shows that the pressure of the precursor when discharged to the process chamber is result-effective with regards to ALD process time (Page 3 ninth paragraph, Page 4 first full paragraph).  KR ‘472 further discloses the presence of multiple high pressure tanks for discharging precursor (Page 5 seventh full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 / Liu ‘726 to utilize sufficient high-pressure tanks to provide a desired amount of precursor to the deposition chamber in a given deposition reaction.
Claim 26 - JP ‘785 / KR ‘472 / Liu ‘726 renders obvious the method of claim 1, wherein the gas is sequentially discharged from plurality of gas filling tanks into the supply line (KR ‘472 is drawn to ALD methods and apparatuses (Purpose, Page 1) and teaches a system with multiple parallel charge tanks for the purpose of rapidly supplying ALD precursor to a deposition chamber (Page 3, Summary of the Invention, fifth full paragraph therein).  The arrangement has the advantage of improving ALD throughput (Page 4, fifth full paragraph).).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 / KR ‘472 / Liu ‘726, and further in view of Elers ‘098 (U.S. PGPub 2005/0064098).
Claim 9 – JP ‘785 / KR ‘472 / Liu ‘726 teaches the layer deposition method of claim 8, wherein the purge gas is nitrogen (Page 10 second full paragraph).  JP ‘785 / KR ‘472 / Liu ‘726 does not teach or suggest wherein the source gas comprises a tungsten precursor or the reaction gas comprises boron.  JP ‘785 is not limited to titanium nitride deposition and is generally open to other ALD reactions (bridging pages 12-13).  JP ‘785 is drawn generally to semiconductor manufacturing (Page 2, first paragraph).  Elers ‘098 is drawn to ALD processes for integrated circuit formation (PG 0005-0009) and discloses that forming elemental thin films of e.g. tungsten by ALD reactions between e.g. tungsten hexafluoride (PG 0053) and a carbon-free boron compound (PG 0053, PG 0066-0074 and 0083) is known to be desirable in integrated circuit formation (e.g. Claim 26).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 / Liu ‘726 to perform a tungsten / boron ALD deposition cycle as suggested by Elers ‘098, as JP ‘785 teaches performing ALD to form layers in semiconductor structures and Elers ‘098 teaches an ALD process for depositing a desired tungsten layer in integrated circuits.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 13 JUL 2022 with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP ‘785, KR ‘472, and Liu ‘726.
Applicant argues (Pages 6-8) that JP ‘785 / KR ‘472 does not teach every limitation of Claim 1.  Examiner agrees, noting that limitations drawn to increasing the pressure of the gas now present in Claim 1 are not taught or suggested by JP ‘785 / KR ‘472.  Therefore, Examiner withdraws the 103 rejections from the previous Office Action.  However, upon further consideration, Examiner applies Liu ‘726 in combination with the cited references to teach the pressure increase commensurate with Claim 1 as amended.  Examiner further relies on Elers ‘098 to teach specific limitations of Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712